TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00679-CR



                                       In re Tanisa Jeffers


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Based on the record in this case as viewed through our standard of review, we

deny Jeffers’s petition.1



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Goodwin

Filed: February 6, 2017




       1
           See Tex. R. App. P. 52.8(a); see also Ex parte Blanchard, 736 S.W.2d 642, 643 (Tex.
1987) (“Due process requires that the alleged contemnor be personally served with a show cause
order or that it be established that he had knowledge of the content of such order.” (emphasis added)
(citing Ex parte Herring, 438 S.W.2d 801, 803 (Tex. 1969))).